Citation Nr: 0801725	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  05-15 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an effective date earlier than August 17, 
1999, for the establishment of service connection for 
schizophrenia.

2.  Entitlement to an initial rating in excess of 50 percent 
for schizophrenia, residual type.

3.  Entitlement to service connection for acid reflux, to 
include as secondary to service-connected schizophrenia.

4.  Entitlement to service connection for angina/heart 
disorder, to include as secondary to service-connected 
schizophrenia.

5.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected schizophrenia.

6.  Entitlement to service connection for a sleep disorder, 
to include as secondary to service-connected schizophrenia.

7.  Entitlement to service connection for generalized 
anxiety/panic disorders, to include as secondary to service-
connected schizophrenia.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from December 1963 to July 
1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions promulgated in March and July 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.  By the March 2004 rating 
decision, the RO established service connection for 
schizophrenia, evaluated as 50 percent disabling effective 
August 17, 1999.  It is noted that this resolved an appeal 
that had been perfected to the Board on whether new and 
material evidence had been received to reopen a previously 
denied claim of service connection for an acquired 
psychiatric disorder.  The veteran appealed the March 2004 
rating decision, contending he was entitled to both a higher 
rating and an earlier effective date.  By the subsequent July 
2004 rating decision, the RO, in pertinent part, denied the 
remaining issues currently on appeal.

The Board observes that the veteran's Notice of Disagreement 
(NOD) to the July 2004 rating decision also addressed the 
denial of service connection for bilateral hearing loss and 
tinnitus.  However, service connection was subsequently 
established for these disabilities by a June 2005 rating 
decision.  In view of the foregoing, these issues have been 
resolved and are not on appeal before the Board.  See 
generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), 
and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  Service connection was previously denied for an acquired 
psychiatric disorder by rating decisions promulgated in April 
1985, August 1992, October 1995, and January 1996.  The 
veteran was informed of these decisions, including his right 
to appeal, and he did not appeal.  

3.  Following the January 1996 rating decision, the next 
written communication in which the veteran indicated he was 
seeking service connection for an acquired psychiatric 
disorder was received by VA on May 13, 1997.

4.  The veteran's service-connected schizophrenia is not 
manifested by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

5.  An award of service connection for a sleep disorder 
and/or generalized anxiety/panic disorders would be a 
violation of the legal prohibition against pyramiding.

6.  The preponderance of the evidence of record is against a 
finding that the veteran's acid reflux, angina/heart 
disorder, and/or hypertension are directly related to his 
active military service.

7.  The preponderance of the competent medical evidence does 
not reflect that the veteran's acid reflux, angina/heart 
disorder, and/or hypertension are secondary to his service-
connected schizophrenia.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of May 13, 1997, for 
the establishment of service connection for schizophrenia are 
met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.400 (2007).

2.  The criteria for an initial rating in excess of 50 
percent for the veteran service-connected schizophrenia, 
residual type, are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 
4.130, Diagnostic Code 9205 (2007).

3.  Service connection is not warranted for a sleep disorder 
and/or generalized anxiety/panic disorders.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.310, 4.14 (2007); Esteban v. Brown, 6 Vet. 
App. 259 (1994).  

4.  Service connection is not warranted for acid reflux, 
angina/heart disorder, and/or hypertension, to include as 
secondary to service-connected schizophrenia.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.310 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that, as provided by the 
Veterans Claims Assistance Act (VCAA), VA has an obligation 
to notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the veteran was 
sent pre-adjudication notice by VCAA letters dated in 
February and May 2004.  He was also sent additional 
notification by a June 2005 VCAA letter.  Taken together, the 
aforementioned VCAA letters informed the veteran of what 
information and evidence he must submit, what information and 
evidence will be obtained by VA, and the need for the veteran 
to advise VA of or to submit any evidence in his possession 
that was relevant to the case.  As such, this correspondence 
fully complied with the notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's 
holding in Quartuccio, supra.

The Board acknowledges that none of the aforementioned VCAA 
notification letters provided to the veteran appear to 
contain the specific information regarding disability 
rating(s) and effective date(s) mandated by the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  However, for the reasons stated below, the Board 
concludes that the veteran's service connection claims must 
be denied.  As such, no disability rating and/or effective 
date is to be assigned or even considered for any of these 
claimed disabilities.  With respect to his claims for a 
higher initial rating and earlier effective date for his 
schizophrenia, the Court held in Dingess that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  In addition, the 
Board observes that the veteran has actively participated in 
the processing of his case, and the statements submitted in 
support of his claims have indicated familiarity with the 
requirements for the benefits sought on appeal.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can demonstrate 
that a notice defect is not prejudicial if it can be 
demonstrated ... that any defect in notice was cured by actual 
knowledge on the part of the appellant that certain evidence 
(i.e., the missing information or evidence needed to 
substantiate the claim) was required and that the appellant 
should have provided it.); see also Overton v. Nicholson, 20 
Vet. App. 427 (2006).  Consequently, the Board concludes that 
the veteran has not been prejudiced by this lack of 
notification regarding the Court's holding in 
Dingess/Hartman.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard , supra; Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  In view of the foregoing, the Board finds that the 
veteran was notified and aware of the evidence needed to 
substantiate this claim and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify.

In addition, the duty to assist the veteran has been 
satisfied in this case.  All available medical records are in 
the claims file and were reviewed by both the RO and the 
Board in connection with the veteran's claims.  Nothing in 
the record indicates the veteran has identified the existence 
of any relevant evidence that is not of record.  Further, as 
part of his April and June 2005 Substantive Appeals he 
indicated that he did not desire a Board hearing in 
conjunction with this appeal.  Moreover, he was accorded a VA 
psychiatric examination in February 2004 which evaluated the 
severity of his service-connected schizophrenia.  In 
addition, VA medical opinions were promulgated in April and 
May 2005, based upon review of his claims folder, which 
addressed the etiology of his claimed disabilities.  The 
Board further notes, in regard to the earlier effective date 
claim, that the nature of such  a claim hinges on evidence 
which is already in the file.  No amount of additional 
evidentiary development would change the outcome of this 
case.  Consequently, the Board finds that the duty to assist 
has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

I.  Earlier Effective Date

Legal Criteria.  The effective date for the grant of service 
connection for a disease or injury is the day following 
separation from active duty or the date entitlement arose if 
a claim is received within one year after separation from 
service.  Otherwise, the effective date is the date of 
receipt of claim, or date entitlement arose, whichever is 
later.  The effective date of an award based on a claim 
reopened after final adjudication shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The VA administrative claims process recognizes formal and 
informal claims. A formal claim is one that has been filed in 
the form prescribed by the Secretary. 38 C.F.R. § 3.151.  Any 
communication or action, indicating an intent to apply for 
one or more benefits, under the laws administered by VA, from 
a claimant may be considered an informal claim.  Upon receipt 
of an informal claim, if a formal claim has not been filed, 
an application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  When a claim has been 
filed which meets the requirements of 38 C.F.R. § 3.151, an 
informal request for increase or reopening will be accepted 
as a claim. 38 C.F.R. 3.155.

The provisions of 38 C.F.R. § 3.157 commence with notation of 
the general rule that the effective date of compensation 
benefits will be the date of receipt of the claim or the date 
when entitlement arose, whichever is the later.  However, 
this regulation goes on to provide that receipt of clinical 
reports of examination or hospitalization may serve as 
informal claims "for increase or to reopen" where the claim 
is for an already service-connected condition.  The date of 
receipt of such clinical evidence may serve to form the basis 
for an earlier effective date for the subsequent award of VA 
benefits if such benefits derive from (1) a claim for 
increased evaluation or (2) an application to reopen a claim 
for compensation denied because the service-connected 
disability was not of compensable degree. Since the veteran's 
appeal flows from her original claim of service connection, 
the provisions of 38 C.F.R. § 3.157 are not for application 
in the instant case.

"Application" is not defined in the statute. However, in the 
regulations, "claim" and "application" are considered 
equivalent and are defined broadly to include "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 
189 F.3d 1351 (Fed. Cir. 1999).

The Federal Circuit, in Rodriguez, supra, pointed out that 
for purposes of establishing the requirements and procedures 
for seeking veterans' benefits, a claim, whether "formal" or 
"informal" must be "in writing" in order to be considered a 
"claim" or "application" for benefits, and that the 
provisions of 38 C.F.R. § 3.1(p) defines "claim," informal as 
well as formal, as a "communication in writing."  Further, 
the Federal Circuit stated that when 38 C.F.R. § 3.155(a) 
refers to "an informal claim," it necessarily incorporates 
the definition of that term in 38 C.F.R. § 3.1(p) as a 
"communication in writing."  The Federal Circuit also pointed 
out the provisions of 38 C.F.R. § 3.155(a) make clear that 
there is no set form that an informal written claim must 
take.  All that is required is that the communication 
"indicat[e] an intent to apply for one or more benefits under 
the laws administered by the Department," and "identify the 
benefits sought."


Analysis.  In the instant case, the Board finds that the 
veteran is entitled to an effective date of May 22, 1997, for 
the establishment of service connection for his 
schizophrenia.

The Board notes that service connection was previously denied 
for an acquired psychiatric disorder by rating decisions 
promulgated in April 1995, August 1992, October 1995, and 
January 1996.  The veteran was informed of these decisions, 
including his right to appeal, and he did not appeal.  
Accordingly, those decisions are now final.  See 38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1103.  Consequently, service 
connection cannot be established earlier than the date of 
filing of the new claim.

Following the January 1996 rating decision, the next written 
communication in which the veteran indicated he was seeking 
service connection for an acquired psychiatric disorder was 
received by VA on May 13, 1997.  The Board acknowledges that 
the veteran's statement referred to his seeking service 
connection for anxiety, and did not specifically refer to 
schizophrenia.  Nevertheless, a review of the record reflects 
that the veteran was seeking service connection for a 
psychiatric disorder, however it was specifically diagnosed.  
This is how the Board addressed the issue when it adjudicated 
the claim of whether new and material evidence has been 
received to reopen the previously denied claim, as documented 
by a May 1999 decision, a May 2002 remand, December 2002 
decision, and a November 2003 remand.  Moreover, the March 
1998 Statement of the Case (SOC) on this issue noted that the 
claim was received May 13, 1997.

The Board observes that the RO found that an effective date 
earlier than August 17, 1999, was not warranted because the 
veteran did not have a competent medical diagnosis of 
schizophrenia prior to that date.  However, that finding is 
in error as the medical evidence shows findings of 
schizophrenia prior to that date.  For example, an April 1967 
Medical Board report shows findings of schizophrenic 
reaction, paranoid.  A subsequent February 1985 VA 
examination diagnosed schizoephreniform disorder, resolved.  
Moreover, the record reflects he received other diagnoses of 
an acquired psychiatric disorder, to include PTSD, dysthymic 
disorder, and generalized anxiety disorder.  The February 
2004 VA psychiatric examination resolved the issue of the 
proper diagnosis being schizophrenia.  Inasmuch as the 
veteran was consistently treated for an acquired psychiatric 
disorder during this period, and was actively seeking service 
connection for such a disability, the Board find that he is 
entitled to an effective date from his May 13,1997, 
application to reopen.




II.  Increased Rating

Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Diagnostic Code 9205 provides that schizophrenia, residual 
type, is evaluated under the general rating formula used to 
rate psychiatric disabilities other than eating disorders.  
38 C.F.R. § 4.130.

When a mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication, a noncompensable (zero percent) evaluation is 
warranted.  Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication warrants a 10 percent evaluation. 

A 30 percent disability rating is in order when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintain effective work and social 
relationships. 

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

In addition, when evaluating a mental disorder, the rating 
agency shall consider the frequency, severity, and duration 
of psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.126(a).  The rating agency shall 
assign an evaluation based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  Id.  However, 
when evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation on the 
basis of social impairment.  38 C.F.R. § 4.126(b).


Analysis.  In the instant case, the Board finds that there 
are no distinctive period(s) where the veteran's service-
connected schizophrenia was manifested by occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

The Board does not dispute that the veteran experienced 
impairment due to his service-connected schizophrenia, to 
include deficiencies in areas such as social interaction.  
However, the competent medical evidence does not reflect that 
it is of such severity that he has impairment of areas such 
as family relations, judgment, thinking, or mood so as to 
warrant a rating of 70 percent under Diagnostic Code 9205.  
For example, records dated in September 1998 note that his 
thought processes were productive and linear.  Subsequent 
records dated in August 1999 note that he had no unusual 
behavior, that his mood was quite animated, although his 
overall demeanor was one of fantastical allegations he had no 
obvious delusions other than some grandiosity; there was no 
disorganization of thought; and he denied hallucinations.  

Records dated in September 2000 found that there were no 
perceptual abnormalities.  Records dated in December 2000 
found his mood to be matter of fact, his thought rational and 
goal-directed, and he had no active delusions.  Records dated 
in July 2001 note that the veteran's thoughts were a little 
oblique and slightly loose.  Nevertheless he had no overt 
hallucinations.  His mood was found to be matter of fact and 
appropriate.  Records dated in September 2001, December 2001, 
August 2002, December 2002, and June 2003 found that the 
veteran's mannerism and interaction were appropriate.  
Records dated in October 2001 found that while some paranoid 
posture still prevailed, there were no hallucinations.  His 
mood was good.  Records dated in April 2002 found that his 
mood was pleasant.  His thoughts were found to be appropriate 
for the most part.  There was no loosening of associations, 
and he denied hallucinations.  Records dated in October 2002 
found that his thinking was rational, for the most part.  The 
February 2004 VA psychiatric examination found that he did 
not reveal specific delusional material, but rather distrust 
and dissatisfaction.  There was no evidence of 
hallucinations.  

Records dated in January 2003 found that his mood was easy-
going, relaxed.  No gross psychotic thoughts were present.  
Records dated in June 2003 found that his mood appeared even, 
his thought rational, with no grossly delusional material or 
hallucinations.  Records dated in September 2003 stated that 
his mood was okay, and his thought was rational and goal-
directed.  He had no hallucinations.  Records dated in April 
2004 found that he was very pleasant and easy-going; that his 
mood was good; his thinking was normal; and there was little, 
if any, paranoid thinking.  Records dated in July 2004 found 
that his mood was even, and that his though was rational and 
goal directed.  There were no unusual preoccupations or 
delusions, nor perceptual distortions.  Subsequent records 
dated in March 2005 note that his mood was controlled with 
medication.

The Board further notes that a thorough review of the 
competent medical evidence does not reflect that the 
veteran's service-connected schizophrenia has resulted in 
obsessional rituals which interfere with routine activities.  
For example, as already noted, records dated in August 1999 
noted he had no unusual behavior.  Moreover, records dated in 
September 2001, December 2001, August 2002, December 2002, 
and June 2003 found that the veteran's mannerism and 
interaction were appropriate.  The February 2004 VA 
psychiatric examination noted, in part, that the veteran was 
able to take care of a pet bird that he had, that he watched 
television, that he cooked his own meals, took care of his 
own clothes and hygiene.  

Records dated in September 1998 note that the veteran did not 
indicate suicidal ideation.  Further, records dated in August 
1999, September 2000, December 2000, October 2001, April 
2002, November 2002, June 2003, September 2003, April 2004 
note that he denied suicidal or homicidal ideation.  
Similarly, records dated in January 2003, July 2004 found 
that he had no death wishes.  In addition, the February 2004 
VA psychiatric examination found that he was not a danger to 
himself or others.  Therefore, the Board finds that his 
service-connected schizophrenia has not resulted in suicidal 
ideation nor impaired impulse control with unprovoked 
irritability and periods of violence.

The Board also finds that the veteran's service-connected 
schizophrenia has not caused his speech to be intermittently 
illogical, obscure, or irrelevant.  Records dated in July 
1997 found that the veteran's speech was fluent, coherent, 
and clear. Records dated in August 1999 found no pressure of 
speech.  Records dated in April 2002 found that his speech 
was normal, showing no push, pressure, or disorganization.  
Records dated in June 2003 found that his speech was fluent.  
The February 2004 VA psychiatric examination found that the 
veteran's speech was of normal tone, volume, and pacing.  
Records dated in January 2003, June 2004 found that the 
veteran's speech was normal.  Records dated in July 2004 
found that his speech was fluent with no push or pressure.

Although the record reflect that the veteran has experienced 
panic attacks, a thorough review of the competent medical 
evidence does not reflect that it is of such severity that it 
constitutes near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively.  

The Board further finds that the veteran's schizophrenia has 
not resulted in spatial disorientation.  Records dated in 
October 2001 note that while the veteran was dozing in a 
wheelchair when he was awakened in the waiting room, he then 
became alert and very oriented.  The February 2004 VA 
psychiatric examination noted that the veteran was oriented 
to time, person, place, and situation.  Records dated in 
February 2001, September 2001, December 2001, April 2002, 
August 2002, October 2002, December 2002, June 2003, December 
2003, and March 2005 found that the veteran was oriented 
times 3.  

Records dated in July 2001 and April 2002 note that the 
veteran was clean shaven and well-groomed.  The February 2004 
VA psychiatric examination found that the veteran showed 
appropriate personal grooming, hygiene, and clothes.  Records 
dated in January 2003, June 2003, July 2004 found the veteran 
to be well-groomed.  Additional records dated in February 
2001, September 2001, December 2001, April 2002, August 2002, 
October 2002, December 2002, December 2003 and March 2005 
found that he was well-developed, well-nourished, and in no 
acute distress.  Accordingly, the Board finds that the 
veteran's service-connected schizophrenia has not resulted in 
the neglect of personal appearance and/or hygiene.

The Board acknowledges that the veteran's schizophrenia has 
resulted in occupational and social impairment.  However, all 
compensable evaluations under the schedular criteria include 
such impairment.  Therefore, the issue is whether the level 
of the veteran's occupational and social impairment is of 
such severity as to warrant a rating in excess of 50 percent, 
to include difficulty in adapting to stressful circumstances 
(including work or a worklike setting) and inability to 
establish and maintain effective relationships.

Of particular importance in evaluating the veteran's level of 
occupational and social impairment are the global assessment 
of functioning (GAF) scores he has been assigned, because 
such designations are based on a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995).

In this case, a thorough review of the competent medical 
evidence reflects that the veteran has been predominantly 
assigned GAF scores in the 41 to 50 range during the pendency 
of this case.  For example, he was assigned a GAF score of 50 
in August 1999; 40 in July 2001; 45 in October 2001, April 
2002, November 2002, January 2003, and June 2003; 47 in 
September 2003, the February 2004 VA psychiatric examination, 
April 2004; and 48 in July 2004.  As noted in April 2005 SOC, 
scores ranging from 41 to 50 reflect serious symptoms or any 
serious impairment in social, occupational or school 
functioning.  See also Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, Washington, DC, American 
Psychiatric Association, 1994 (DSM-IV) (which has been 
adopted by the VA in 38 C.F.R. §§ 4.125, 4.130).  The Board 
finds that such impairment is adequately reflected by the 
current 50 percent evaluation, especially in light of the 
fact he does not have any of the symptomatology associated 
with the next higher rating of 70 percent.  The Board further 
notes that while the veteran reported at the February 2004 VA 
examination that he had been unemployed since 1994, he 
attributed it to physical disabilities incurred as a result 
of two motor vehicle accidents rather than his service-
connected schizophrenia.  Moreover, records dated in July 
1997 noted that the veteran followed commands without 
difficulty, and that he was very cooperative.  In addition, 
records dated in 2002 referred to his having a roommate, but 
records dated in September 2003 note that he had moved out 6 
months earlier.  Nevertheless, these findings indicate that 
his service-connected schizophrenia has not resulted 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting) and inability to establish and 
maintain effective relationships.

For these reasons, the Board finds that there are no 
distinctive period(s) where the veteran met or nearly 
approximated the criteria for a rating in excess of 50 
percent under Diagnostic Code 9205.  Thus, the preponderance 
of the evidence is against his claim for a higher initial 
evaluation, to include on the basis of a "staged" rating.


III.  Service Connection

Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

The Board acknowledges that the provisions of 38 C.F.R. 
§ 3.310 were revised during the pendency of this case, and 
are effective from October 10, 2006.  See 71 Fed. Reg. 
52,744-52,747 (September 7, 2006).  In pertinent part, the 
regulation was retitled "Disabilities that are proximately 
due to, or aggravated by, service-connected disease or 
injury."  In addition, the current paragraph (b) of 38 
C.F.R. 
§ 3.310 will be redesignated as paragraph (c), and a new 
paragraph (b) was added regarding aggravation on nonservice-
connected disabilities.  The expressed purpose of this 
revision was to conform the regulation to the Court's holding 
in Allen, supra, under which a veteran may be compensated for 
an increase in the severity of an otherwise nonservice-
connected condition caused by aggravation from a service-
connected condition.  As the Board was required to consider 
whether service connection was warranted pursuant to the 
holding in Allen, supra, the veteran is not prejudiced by the 
Board decision to proceed with the adjudication of this case.  
See Bernard, supra.


Analysis.  In the instant case, the Board finds that service 
connection is not warranted for a sleep disorder, generalized 
anxiety/panic disorders, acid reflux, angina/heart disorder, 
and/or hypertension.

With respect to the sleep disorder and generalized 
anxiety/panic disorders, the Board notes that the veteran is 
essentially seeking service connection for acquired 
psychiatric disorder(s) manifested by such impairment.  
However, the veteran is already service-connected for 
schizophrenia.  Moreover, all such disorders are evaluated 
pursuant to the general rating formula used to rate 
psychiatric disabilities other than eating disorders.  See 38 
C.F.R. § 4.130.  As indicated above, this formula provides 
that symptoms of chronic sleep impairment, anxiety, and panic 
attacks are encompassed by the current 50 percent evaluation 
for this disability.  Therefore, to provide separate 
evaluations would appear to be a violation of the prohibition 
against pyramiding found at 38 C.F.R. § 4.14.  See also 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (The rating 
schedule may not be employed as a vehicle for compensating a 
claimant twice (or more) for the same symptomatology.).  
Consequently, this claim must be denied as a matter of law.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994) (when the law 
and not the evidence is dispositive, a claim for entitlement 
to VA benefits should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law).

Even if a grant of service connection for sleep disorder, 
generalized anxiety/panic disorders would not be in violation 
of the prohibition against pyramiding, the claim would still 
be denied.  See Holbrook v. Brown, 8 Vet. App. 91 (1995) (The 
Board has the fundamental authority to decide a claim in the 
alternative.).  

In regard to the claimed sleep disorder, an April 2005 VA 
medical opinion, based on review of the claims older, found 
no evidence of an actual sleep disorder, and it was opined 
that the veteran did not appear to have any sleep disorder 
such as sleep apnea secondary to or aggravated by any 
service-connected schizophrenia.  In the absence of proof of 
a present disability there can be no valid claim.  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).  Moreover, the 
April 2005 VA medical opinion also stated that there was no 
documentation in the medical literature that stated 
schizophrenia specifically caused a specific sleep disorder.

With respect to the other psychiatric disorders, a May 2005 
VA medical opinion found that there was no evidence of a 
cause and effect relationship between schizophrenia and 
anxiety, generalized anxiety disorder, and panic disorder.  
The clinician who promulgated this opinion also stated that 
the general anxiety and panic disorder were not secondary to 
or aggravated by the service-connected schizophrenia.

No competent medical evidence is on file which refutes the 
aforementioned VA medical opinions.  Thus, the preponderance 
of the competent medical evidence is against these 
disabilities being secondary to the service-connected 
schizophrenia.

Turning to the acid reflux, angina/heart disorder, and 
hypertension claims, the Board notes that there is no 
indication of any of these disabilities in the service 
medical records.  Although no discharge examination appears 
to be on file, the December 1963 enlistment examination 
clinically evaluated the veteran's heart and genitourinary 
(GU) system as normal.  His blood pressure was noted as being 
120/74 (systolic/diastolic).  He was ultimately discharged 
from service due to Medical and Physical Evaluation Board 
findings of schizophrenic reaction.

In addition to the foregoing, the Board finds that there is 
no competent medical evidence of acid reflux, angina/heart 
disorder, and/or hypertension until years after the veteran's 
separation from active service.  The Court has indicated that 
the normal medical findings at the time of separation from 
service, as well as the absence of any medical records of a 
diagnosis or treatment for many years after service is 
probative evidence against the claim.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where 
it found that veteran failed to account for the lengthy time 
period after service for which there was no clinical 
documentation of low back condition); see also Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged 
period without medical complaint can be considered, along 
with other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability.); Forshey 
v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey 
v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting 
that the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact).  Further, there is no competent medical evidence of 
record which links the etiology of any of these disabilities 
to service, nor does the veteran contend otherwise.  Rather, 
his contention is that these disabilities are all secondary 
to his service-connected schizophrenia.  Therefore, the Board 
finds that the preponderance of the evidence is a grant of 
service connection on a direct basis.

With regard to the claim of secondary service connection, the 
Board notes that the only competent medical opinion to 
address this matter is that of the April 2005 VA medical 
opinion.  After review of the claims folder, as well as 
applicable medical literature, this opinion essentially 
concluded that neither the acid reflux, nor angina/heart 
disorder, nor hypertension were caused by or aggravated by 
the service-connected schizophrenia.  A complete rationale in 
support of this finding was provided in the opinion, and no 
competent medical evidence is of record which refutes the 
conclusions therein.  Consequently, the Board concludes that 
the preponderance of the evidence is also against a grant of 
service connection for these disabilities on a secondary 
basis.



	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an earlier effective date of May 13, 1997, for 
the establishment of service connection for schizophrenia is 
granted, subject to the law and regulations applicable to the 
payment of monetary benefits.

Entitlement to an initial rating in excess of 50 percent for 
schizophrenia, residual type, is denied.

Entitlement to service connection for acid reflux, to include 
as secondary to service-connected schizophrenia, is denied.

Entitlement to service connection for angina/heart disorder, 
to include as secondary to service-connected schizophrenia, 
is denied.

Entitlement to service connection for hypertension, to 
include as secondary to service-connected schizophrenia, is 
denied.

Entitlement to service connection for a sleep disorder, to 
include as secondary to service-connected schizophrenia, is 
denied.

Entitlement to service connection for generalized 
anxiety/panic disorders, to include as secondary to service-
connected schizophrenia, is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


